Ct. Crim. App. Tex. Motion of petitioner for leave to proceed informa pauperis granted. Certiorari granted limited to Question 1 presented by the petition. The brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 22, 1993. The brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 12, 1993. A reply brief, if any, is to be filed with the Clerk *1091and served upon opposing counsel on or before 3 p.m., Thursday, April 22, 1993. The case is set for oral argument on Monday, April 26, 1993. This Court’s Rule 29 does not apply in this case.